Case 6:18-cv-00268-CEM-KRS Document 96 Filed 11/28/18 Page 1 of 4 PageID 459



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


OTIS ROBERT HARRIS,

                       Plaintiff,

v.                                                          Case No: 6:18-cv-268-Orl-41KRS

EXPERIAN INFORMATION
SOLUTIONS, INC., EQUIFAX
INFORMATION SERVICES LLC,
BANK OF AMERICA CORPORATION,
CAPITAL ONE BANK (USA) N.A.,
TOYOTA MOTOR CREDIT
CORPORATION and SHAFRITZ AND
ASSOCIATES, P.A.,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant Shafritz and Associates, P.A.’s (“S&A”)

Motion to Dismiss Plaintiff’s First Amended Complaint (“Motion,” Doc. 76), and Plaintiff’s

Response in Opposition (Doc. 87) and Memorandum of Law in Support of His Response in

Opposition (“Memo,” Doc. 87-1). Plaintiff’s Amended Complaint brings three counts against six

Defendants 1 alleging various violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§

1681 et seq. and the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. For

the reasons set forth herein, the Motion will be granted.




       1
          The seventh Defendant, Chase Bank USA, N.A., has already been dismissed from this
action. (Oct. 19, 2018, Order, Doc. 94, at 2).



                                            Page 1 of 4
Case 6:18-cv-00268-CEM-KRS Document 96 Filed 11/28/18 Page 2 of 4 PageID 460



                                      I.         LEGAL STANDARD

        “A pleading that states a claim for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pursuant to Federal

Rule of Civil Procedure 12(b)(6), a party may move to dismiss a complaint for “failure to state a

claim upon which relief can be granted.” In determining whether to dismiss under Rule 12(b)(6),

a court accepts the factual allegations in the complaint as true and construes them in a light most

favorable to the non-moving party. See United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th

Cir. 2009). Nonetheless, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Furthermore, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

                                           II.       ANALYSIS

                1.      Plaintiff Failed to State a Claim Upon Which Relief Can be Granted

        The Amended Complaint is replete with conclusory allegations insufficient to state a claim

of relief that is plausible on its face. Indeed, the Amended Complaint contains almost no factual

assertions. Examples of the conclusory allegations include: “Defendants have been reporting

derogatory and inaccurate statements and information;” “Defendants have nonetheless

deliberately, willfully, intentionally, recklessly and negligently failed to perform reasonable




                                                 Page 2 of 4
Case 6:18-cv-00268-CEM-KRS Document 96 Filed 11/28/18 Page 3 of 4 PageID 461



investigations;” and “S&A acted in a false, deceptive, misleading and unfair manner” among many

others. (Am. Compl., Doc. 70, ¶¶ 15, 22, 28).

               2.      The Amended Complaint is a Shotgun Pleading

       Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Federal Rule of Civil

Procedure 10(b) requires a party to “state its claims . . . in numbered paragraphs, each limited as

far as practicable to a single set of circumstances.” “The failure to identify claims with sufficient

clarity to enable the defendant to frame a responsive pleading constitutes a ‘shotgun pleading.’”

Beckwith v. Bellsouth Telecomms. Inc., 146 F. App’x 368, 371 (11th Cir. 2005) (quoting Byrne v.

Nezhat, 261 F.3d 1075, 1029–30 (11th Cir. 2001)).

       The Eleventh Circuit has defined four types of shotgun pleadings. “The most common

type—by a long shot—is a complaint containing multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that came before and

the last count to be a combination of the entire complaint.” Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1321 (11th Cir. 2015). This is precisely the sin committed in Plaintiff’s

Amended Complaint. The first paragraph in each count of the Amended Complaint states “Plaintiff

incorporates the foregoing paragraphs as though the same were set forth at length herein.” (Doc.

70 ¶¶ 35, 41, 45). Count III essentially incorporates the entirety of the Amended Complaint,

including Counts I and II. Therefore, Plaintiff’s Amended Complaint is due to be dismissed as a

shotgun pleading.

       Plaintiff requests that this Court deny the Motion but did not ask for leave to amend the

Amended Complaint. (See generally Memo, Doc. 87-1). “When a litigant files a shotgun pleading,

is represented by counsel, and fails to request leave to amend, a district court must sua sponte give




                                            Page 3 of 4
Case 6:18-cv-00268-CEM-KRS Document 96 Filed 11/28/18 Page 4 of 4 PageID 462



him one chance to replead before dismissing his case with prejudice on non-merits shotgun

pleading grounds” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018).

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. Defendant’s Motion (Doc. 76) is GRANTED.

           2. Plaintiff’s First Amended Complaint (Doc. 70) is DISMISSED without prejudice

              for failure to state a claim on which relief can be granted and as a shotgun pleading.

              On or before December 12, 2018, Plaintiff may file a second amended complaint.

              Failure to file an adequate pleading may result in the case being dismissed with

              prejudice.

       DONE and ORDERED in Orlando, Florida on November 28, 2018.




Copies furnished to:

Counsel of Record




                                           Page 4 of 4
